After Remand from the Alabama Supreme Court

MOORE, Judge.
The prior judgment of this court has been reversed, and the cause remanded by the Supreme Court of Alabama. See Ex parte Christopher, 145 So.3d 60 (Ala.2013). On remand to this court, and in compliance with the supreme court’s opinion, we hereby reverse the trial court’s judgment and remand the cause for further proceedings, including the entry of an order allowing Carolyn Sue Christopher to “recover from [Charles] Phillip [Christopher] postminority-support payments she has made under the trial court’s order of January 18, 2012.” 145 So.3d at 72.
REVERSED AND REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and PITTMAN, THOMAS, and DONALDSON, JJ., concur.